On Motion to Stay Remittitur and Correct Mandate.
On the day on which a rehearing was denied herein counsel for defendant moved that the remittitur be stayed, pending further hearing, and that thereupon the cause be remanded "with directions to dismiss the action or for a new trial." That motion was based upon the following facts:
There are seven justices of this court. When this cause was decided two of them, Mr. Chief Justice Adams and Mr. Justice Bouck, for reasons satisfactory to them and of which they must, in the instant case, be the sole judges, *Page 248 
did not participate. Of the five participating, one, Mr. Justice Hilliard, dissented. On the motion for rehearing Mr. Justice Holland joined in the dissent of Mr. Justice Hilliard. Hence the rehearing was denied en banc by a court of five justices, two of whom dissented. In other words the number of justices concurring in the affirmance of the judgment would not constitute a majority of the full bench if all the members of the court sat in the case.
"No punishment shall be inflicted in any case brought before the supreme court under the provisions of this chapter, unless a majority of the justices of said court concur in respect to such punishment." C. L. 1921, p. 1823, § 7116. On that statute counsel for defendant rest their present motion and request that all the justices participate in its consideration and determination. Mr. Chief Justice Adams and Mr. Justice Bouck, however, adhere to their conclusion that they ought not sit.
[14] The existence of said statute is the first question which confronts us, for if, as we conclude, it has been repealed, its applicability here, were it still in force, is immaterial.
It will be noted that it was limited in its operation to cases "brought before the supreme court under the provisions of this chapter." To determine whether the instant case was so brought we must first ascertain what was meant by "this chapter."
We find the chapter, as originally passed, is unnumbered. It appears at page 91 of the Territorial Session Laws of 1865 in an act of five short sections in which this is section 2. The remainder of the act provides a method of bringing before the Supreme Court for review all prosecutions "by indictment" (information). But such cases are no longer brought before the Supreme Court under the provisions of that act.
In 1868 a new criminal code was passed. It is found at page 196 of the Revised Statutes of 1868, and was never published separately. As a part thereof, on pages *Page 249 
246 and 247, are to be found sections 226 and 227 of the act which provide a new way of prosecuting writs of error in criminal cases; dividing them into capital cases covered by section 226, and cases not capital covered by section 227; and although it will be observed by reference to section 246 of the same act, page 254 R. S. 1868, that there was no specific repeal of the said act of 1865, yet there must be a repeal by implication because the same subject is covered in a different way.
It therefore follows that since the passage of the criminal code of 1868 no cases have ever been brought before the Supreme Court under the act of 1865, in which this section appears and to which alone it refers. This is unquestionably the reason why the act of 1865 was not published in the General Laws of 1877.
It would further appear that the compiler of the Revised Statutes of 1868 overlooked the situation above mentioned and inserted therein the act of 1865, including the section in question. It is to be found as sections 66 and 67 on page 520 of the Revised Statutes of 1868 where it appears as the two last sections of chapter LXX relating to "practice," and beginning on page 498 of that volume. Upon examination it will be observed that the first 65 sections of that chapter relate solely to civil cases. In other words these two sections on criminal practice, already clearly repealed, were inserted by the compiler as the closing sections of a chapter on civil practice. The new act of 1868, governing writs of error in criminal cases, appears as sections 831 and 832, beginning on page 326, of the General Laws of 1877.
Notwithstanding the republication of the section here in question in all recent compilations the fact that for more than sixty years it seems never to have been invoked by the bar and has been consistently ignored by this court reenforces our present conclusion. Covingtonv. People, 36 Colo. 183, 85 P. 832; Walt v. People,46 Colo. 136, 104 P. 89; DeRinzie v. People, 56 Colo. 249,138 P. 1009; Webber v. People, 66 Colo. 213, *Page 250 169 P. 649; Robinson v. People, 76 Colo. 416, 232 P. 672; Ballv. People, 86 Colo. 387, 281 P. 745; Andreen v. People,91 Colo. 341, 14 P.2d 695.
[15] For the reasons given the motion is overruled and the remittitur will issue.
MR. JUSTICE BUTLER, sitting for MR. CHIEF JUSTICE ADAMS, and MR. JUSTICE CAMPBELL concur.
MR. JUSTICE HILLIARD and MR. JUSTICE HOLLAND dissent.
MR. CHIEF JUSTICE ADAMS and MR. JUSTICE BOUCK not participating.